Abrams, J.
(concurring). I concur in the court’s order, but I do so for a different reason from that stated in Justice Lynch’s opinion. I agree with the dissent that the commission has the power to issue a summons for “any matter being investigated.” The commission’s summons, however, is not limited to the matter being investigated. See note 2, infra. I therefore conclude that the summons should be quashed because it exceeds the commission’s statutory authority.
The Superior Court judge’s uncontested recitation of the allegations which underlie the preliminary inquiry1 states *533that: “According to the Commission, . . . Doe is alleged to have accepted gratuities of substantial value from lobbyists for John Hancock Mutual Life Insurance Company (‘John Hancock’). The particular allegations include the following: On July 17, 1992, lobbyist William Sawyer paid $92.00 for . . . Doe’s golf and entertainment expenses and that he also paid $395.00 for . . . Doe and his guest’s dinner and entertainment during . . . Doe’s December 8-12, 1992 stay in Puerto Rico to attend a Council on State Government Conference and that he also paid $85.00 for . . . Doe and his guest’s dinners on March 10, 1993. The Commission also obtained information that John Hancock lobbyist Ralph Scott paid approximately $215.00 for golf, meal and entertainment expenses for Doe on eleven specified dates.”
The commission initiated the preliminary inquiry to determine whether Doe had committed any violations of G. L. c. 268A or c. 268B “between January 1, 1990 and the present.” The judge states in her statement of facts that the matter being investigated occurred in 1992 and 1993 and concerns John Hancock’s lobbyists. Where then does the commission get the authority to issue a summons2 for 1987, 1988, 1989, 1990, and 1991? Where then does the commission get its authority to issue a summons seeking Doe’s records concerning any legislative agent? Certainly not from the statute.
I join in the court’s order because I think it is unfair to require Doe to go to the Superior Court and again ask that the summons be quashed. Requiring public officials to go to court and ask that a summons be quashed destroys any semblance of confidentiality. It is unfair to put that burden on Doe when, in fact, it is the agency which is abusing its subpoena power. For that reason, I join in the court’s order upholding the judge’s quashing of the summons.

‘‘Pursuant to [G. L. c.] 268B, § 4, and [§] 3 of the Commission’s Enforcement Procedures, I am notifying you that the State Ethics Commission voted at its June 22, 1993 meeting to initiate a Preliminary Inquiry into whether, between January 1, 1990 and the present, you: (a) violated § 3(b) of G. L. c. 268A by accepting items of substantial value from John Hancock Mutual Life Insurance Company, its lobbyists and/or any other lobbyist; (b) violated § 6 of G. L. c. 268B by accepting gratuities from John Hancock Insurance aggregating more than $100 in value in one calendar year; (c) violated § 7 of G. L. c. 268B by failing to disclose on your [statements of financial interest] your receipt of $100 or more in the aggregate in one calendar year from a person having business before the Legislature; and (d) any other related allegations of violations of G. L. c. 268A and c. 268B” (emphasis added).


“For August, 1987, to the present, any and all documents in your possession, custody or control evidencing any expenses incurred by you (or your spouse or guest) in meeting, dining, socializing, traveling, or otherwise dealing with any legislative agent and all documents evidencing how, when and by whom those expenses were paid” (emphasis added).